          Case 1:16-cv-10386-LTS Document 506 Filed 04/30/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


ALEXANDER STYLLER, INTEGRATED
COMMUNICATIONS & TECHNOLOGIES, INC.,
JADE CHENG, JASON YUYI, CATHY YU,
CAROLINE MARAFAO CHENG, PUSHUN
CHENG, CHANGZHEN NI, JUNFANG YU,
MEIXIANG CHENG, FANGSHOU YU, and
CHANGHUA NI
                                                         Civil Action No. 1:16-CV-10386 (LTS)
                               Plaintiffs,
                        v.

HEWLETT-PACKARD FINANCIAL SERVICES
COMPANY, HEWLETT-PACKARD
FINANCIAL SERVICES (INDIA) PRIVATE
LIMITED, HEWLETT PACKARD ENTERPRISE
COMPANY, and DAVID GILL

                               Defendants.



                                PLAINTIFFS’ STATUS REPORT

        WHEREAS, the Court ordered on March 24, 2021 (ECF 504) that Plaintiffs Cheng, Yuyi

and Yu each file affidavits by May 1, 2021, detailing the actions taken to make arrangements to

travel to the United States for the trial.

        WHEREAS, the Court stated that Plaintiff Cheng may comply with the affidavit

requirement by filing an affidavit under oath stating both that he resides in the United States

presently and intends to continue to do so between now and the trial.

        WHEREAS, the Court ordered that by May 1, 2021, the Family Plaintiffs shall show cause

why the Court should not require them to file equivalent affidavits by July 1, 2021.

        PLAINTIFFS HEREBY submit this Status Report and accompanying affidavits to apprise

the Court of Plaintiffs’ travel arrangements.
           Case 1:16-cv-10386-LTS Document 506 Filed 04/30/21 Page 2 of 4




I.     Affidavit of Plaintiff Yuyi

       Attached hereto as Exhibit 1 is the affidavit of Plaintiff Yuyi, detailing actions he has taken

to make arrangements to travel to the United States for trial.

II.    Affidavit of Plaintiff Yu

       Attached hereto as Exhibit 2 is the affidavit of Plaintiff Yu, detailing actions she has taken

to make arrangements to travel to the United States for trial.

III.   Affidavit of Plaintiff Cheng

       Attached hereto as Exhibit 3 is the affidavit of Plaintiff Cheng, confirming his current and

continued residence in the United States.

IV.    Family Plaintiffs

       Each Family Plaintiff is working diligently to obtain the required travel permissions and

documents. To travel to the U.S., they will need: (1) passports; (2) U.S. visas; and (3) permission

to travel from the Chinese government. To get a visa, the applicant must already have a passport,

and to get permission to travel, the applicant must already have both a passport and visa in hand.

As soon as each Family Plaintiff receives the necessary documents, he or she will promptly apply

for a visa and then for permission, as applicable.

       Family Plaintiffs Changhua Ni, Fangshou Yu, and Junfang Yu do not presently have

passports. They have appointments for the passport applications scheduled for May 6, 2021 in

Beijing.    They are expected to receive their passports approximately 15 days after their

appointments, at which point they will promptly begin the process of applying for a U.S. visa.

Attached hereto as Exhibits 4 – 6 are screenshots confirming the passport application

appointments, as well as certified translations of the same.




                                                 2
          Case 1:16-cv-10386-LTS Document 506 Filed 04/30/21 Page 3 of 4




         Family Plaintiffs Pushun Cheng, Changzhen Ni, and Meixiang Cheng are in the process of

submitting their applications for visas to the U.S. Consulate. They anticipate being able to submit

these applications by the week of May 3, 2021.

         To ensure the travel process moves along as quickly as possible, each Family Plaintiff will

request for permission as soon as he or she receives a U.S. visa.

         While Plaintiffs are happy to provide the Court further updates on their progress if it

wishes, Plaintiffs respectfully submit that the Family Plaintiffs are proceeding diligently to ensure

the necessary travel arrangements will be in place for their appearance at trial in 2022.



Dated:       April 30, 2021                           Respectfully submitted,




                                                      /s/ Luke Nikas
                                                      Luke Nikas
                                                      Quinn Emanuel Urquhart & Sullivan, LLP

                                                      51 Madison Avenue, 22nd Floor
                                                      New York, New York 10010-1601
                                                      (212) 849-7000
                                                      Counsel to Plaintiffs




                                                  3
        Case 1:16-cv-10386-LTS Document 506 Filed 04/30/21 Page 4 of 4




                                   CERTIFICATE OF SERVICE

       I, Luke Nikas, hereby certify that on April 30, 2021, I caused a copy of Plaintiffs’ Status

Report accompanied by Exhibits 1 – 6, to be served by ECF upon Defendants’ counsel of record.

                                                        /s/ Luke Nikas         _
                                                        Luke Nikas




                                                4
